Exhibit 10.3

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

between

THE BABCOCK & WILCOX COMPANY

(as service provider)

and

BABCOCK & WILCOX ENTERPRISES, INC.

(as service receiver)

Dated June 8, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS

     1   

Section 1.1

  

Definitions

     1   

ARTICLE II

  

SERVICES

     2   

Section 2.1

  

Services

     2   

Section 2.2

  

Service Coordinators

     3   

Section 2.3

  

Additional Services

     3   

Section 2.4

  

Third Party Services

     3   

Section 2.5

  

Standard of Performance; Limitation of Liability

     4   

Section 2.6

  

Service Boundaries and Scope

     5   

Section 2.7

  

Cooperation

     5   

Section 2.8

  

Transitional Nature of Services; Changes

     6   

Section 2.9

  

Access

     6   

ARTICLE III

  

SERVICE CHARGES

     6   

Section 3.1

  

Compensation

     6   

ARTICLE IV

  

PAYMENT

     6   

Section 4.1

  

Payment

     6   

Section 4.2

  

Payment Disputes

     7   

Section 4.3

  

Review of Charges; Error Correction

     7   

Section 4.4

  

Taxes

     7   

Section 4.5

  

Records

     8   

ARTICLE V

  

TERM

     8   

Section 5.1

  

Term

     8   

ARTICLE VI

  

DISCONTINUATION OF SERVICES

     8   

Section 6.1

  

Discontinuation of Services

     8   

Section 6.2

  

Procedures Upon Discontinuation or Termination of Services

     9   

ARTICLE VII

  

DEFAULT

     9   

Section 7.1

  

Termination for Default

     9   

ARTICLE VIII

  

INDEMNIFICATION AND WAIVER

     9   

Section 8.1

  

Waiver of Consequential Damages

     9   

Section 8.2

  

Services Received

     10   

Section 8.3

  

Express Negligence

     11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IX

  

CONFIDENTIALITY

     11   

Section 9.1

  

Confidentiality

     11   

Section 9.2

  

System Security

     11   

ARTICLE X

  

FORCE MAJEURE

     12   

Section 10.1

  

Performance Excused

     12   

Section 10.2

  

Notice

     12   

Section 10.3

  

Cooperation

     12   

ARTICLE XI

  

MISCELLANEOUS

     12   

Section 11.1

  

Entire Agreement

     12   

Section 11.2

  

Binding Effect; No Third-Party Beneficiaries; Assignment

     13   

Section 11.3

  

Amendment; Waivers

     13   

Section 11.4

  

Notices

     13   

Section 11.5

  

Counterparts

     13   

Section 11.6

  

Severability

     13   

Section 11.7

  

Governing Law

     14   

Section 11.8

  

Performance

     14   

Section 11.9

  

Relationship of Parties

     14   

Section 11.10

  

Regulations

     14   

Section 11.11

  

Construction

     14   

Section 11.12

  

Effect if Separation does not Occur

     14   

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule A - Tax Services

Schedule B - Accounting and Financial Reporting Services

Schedule C - Internal Records Management Services

Schedule D - External Records Management Services

Schedule E - Human Resources Services

Schedule F - Utility Services

Schedule G - Legal Services

Schedule H - Global ERP Technical Services

Schedule I - Global HCM Technical Services

Schedule 2.4 - Certain Subcontractors

Schedule 4.1 - Payment Instructions

 

iii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (together with the Schedules hereto, this
“Agreement”) is entered into as of June 8, 2015, by and between The Babcock &
Wilcox Company, a Delaware corporation (“RemainCo”), and Babcock & Wilcox
Enterprises, Inc., a Delaware corporation (“SpinCo”).

WHEREAS, the Board of Directors of RemainCo has determined that it would be
appropriate and desirable for RemainCo to distribute (the “Distribution”) on a
pro rata basis to the holders of outstanding shares of common stock, par value
$0.01 per share, of RemainCo all of the outstanding shares of common stock, par
value $0.01 per share, of SpinCo owned by RemainCo;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo have entered
into a Master Separation Agreement, dated as of the date hereof (the “Master
Separation Agreement”), which provides, among other things, upon the terms and
subject to the conditions thereof, for the separation of the respective
businesses of RemainCo and SpinCo and the Distribution, and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing; and

WHEREAS, in order to provide for an orderly transition under the Master
Separation Agreement, it will be advisable for RemainCo, through members of the
RemainCo Group, to provide to SpinCo certain services described herein for a
transitional period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Services” has the meaning set forth in Section 2.3.

“Agreement” has the meaning set forth in the preamble.

“Availed Party” has the meaning set forth in Section 9.2(a).

“Distribution” has the meaning set forth in the recitals.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Master Separation Agreement” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“RemainCo” has the meaning set forth in the preamble.

“Schedules” means the Schedules attached hereto.

“Security Regulations” has the meaning set forth in Section 9.2(a).

“Service Coordinator” has the meaning set forth in Section 2.2.

“Services” has the meaning set forth in Section 2.1(a).

“SpinCo” has the meaning set forth in the preamble.

“Systems” has the meaning set forth in Section 9.2(a).

“Tax” has the meaning set forth in Section 4.4.

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Master Separation
Agreement.

ARTICLE II

SERVICES

Section 2.1 Services.

(a) Upon the terms and subject to the conditions of this Agreement, RemainCo,
acting directly and/or through its Affiliates and their respective employees,
agents, contractors or independent third parties designated by any of them,
agrees to use commercially reasonable efforts to provide or to cause to be
provided services to the SpinCo Group as set forth in Schedules A through I
(including any Additional Services provided in accordance with Section 2.3
hereof, all such services are collectively referred to herein as the
“Services”).

(b) At all times during the performance of the Services, all Persons performing
such Services (including agents, temporary employees, independent third parties
and consultants) shall be construed as being independent from the SpinCo Group,
and such Persons shall not be considered or deemed to be employees of any member
of the SpinCo Group nor entitled to any employee benefits of SpinCo as a result
of this Agreement. The responsibility of such Persons is to perform the Services
in accordance with this Agreement and, as necessary, to advise the applicable
member of the SpinCo Group in connection therewith, and such Persons shall not
be responsible for decision-making on behalf of any member of the SpinCo Group.
Such Persons shall not be required to report to management of any member of the
SpinCo Group nor be deemed to be under the management or direction of any member
of the SpinCo Group. SpinCo acknowledges and agrees that, except as may be
expressly set forth herein as a Service (including any Additional Services
provided in accordance with Section 2.3 hereof) or otherwise expressly set forth
in the Master Separation Agreement or an Ancillary Agreement, no member of the
RemainCo Group shall be obligated to provide, or cause to be provided, any
service or goods to any member of the SpinCo Group.

(c) Notwithstanding anything to the contrary in this Agreement, RemainCo and
members of the RemainCo Group shall not be required to perform Services
hereunder or take any actions relating thereto that conflict with or violate any
applicable Law, contract, license, authorization, certification or permit or
RemainCo’s Code of Business Conduct or other governance policies, as they may be
amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2 Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be
David S. Black (for RemainCo) and Jude T. Broussard (for SpinCo) (or their
designated delegates) for each of RemainCo and SpinCo, respectively. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute
hereunder; and any dispute that is not resolved by the Service Coordinators
within 45 days shall be resolved in accordance with the dispute resolution
procedures set forth in Article V of the Master Separation Agreement. Each party
hereto may treat an act of a Service Coordinator of the other party hereto which
is consistent with the provisions of this Agreement as being authorized by such
other party without inquiring behind such act or ascertaining whether such
Service Coordinator had authority to so act; provided, however, that no such
Service Coordinator shall have authority to amend this Agreement. RemainCo and
SpinCo shall advise each other promptly (in any case no more than three Business
Days) in writing of any change in their respective Service Coordinators, setting
forth the name of the replacement, and stating that the replacement Service
Coordinator is authorized to act for such party in accordance with this Section
2.2.

Section 2.3 Additional Services. SpinCo may request additional Services (the
“Additional Services”) from RemainCo by providing written notice. Upon the
mutual written agreement as to the nature, cost, duration and scope of such
Additional Services, RemainCo and SpinCo shall supplement in writing the
Schedules hereto to include such Additional Services. Subject to the other
limitations in this Agreement, including the provisions in Section 2.6, but
notwithstanding the foregoing provisions of this Section 2.3, in addition to
providing the Services specified in the Schedules, RemainCo, acting directly
and/or through its Affiliates and their respective employees, agents,
contractors or independent third parties designated by any of them, shall use
commercially reasonable efforts to provide or to cause to be provided
additional, de minimis administrative support services to the SpinCo Group as
may be requested by any member of the SpinCo Group from time to time, at no cost
beyond the amounts set forth in the Schedules (as the amounts set forth in the
Schedules contemplate such additional, de minimis administrative support
services); provided, however, that, for any such additional services to be
considered de minimis for purposes of this sentence, such additional services
shall not require the attention of (i) any one employee of any member of the
RemainCo Group for more than 2 hours in any single calendar month or (ii) any
group of employees of any one or more members of the RemainCo Group for more
than 30 hours in any single calendar month. Except where the context otherwise
indicates or requires, any such additional services referred to in the
immediately preceding sentence shall be deemed to be “Services” under this
Agreement.

Section 2.4 Third Party Services. RemainCo shall have the right to hire
third-party subcontractors to provide all or part of any Service hereunder,
except as specifically prohibited by the Schedule defining such Service;
provided, that RemainCo shall consult in good faith with

 

- 3 -



--------------------------------------------------------------------------------

SpinCo regarding the proposed hiring of any third-party subcontractor that has
not previously been involved in the activities relating to such Service prior to
the date hereof; provided, further, that, in the event such subcontracting is
inconsistent with the practice applied by RemainCo generally from time to time
within its own organization, RemainCo shall give notice to SpinCo of its intent
to subcontract any portion of the Services and SpinCo shall have 20 days (or
such lesser period set forth in the notice as may be practicable in the event of
exigent circumstances) to determine, in its sole discretion, whether to permit
such subcontracting or whether to cancel such Service in accordance with Article
VI hereof. If SpinCo opts to cancel a Service pursuant to the immediately
preceding sentence, it shall not be liable to RemainCo pursuant to Section 6.1
for any costs or expenses RemainCo or any member of the RemainCo Group remains
obligated to pay to the third-party subcontractor identified in the notice
provided by RemainCo as described above. RemainCo shall not be required to give
notice of its intent to subcontract Services to any party listed on Exhibit 2.4
hereto, nor shall SpinCo have any right to cancel any Service subcontracted to
any such listed party pursuant to this Section 2.4 (provided, that this sentence
shall not prevent SpinCo from cancelling any Service pursuant to Section 6.1).

Section 2.5 Standard of Performance; Limitation of Liability.

(a) The Services to be provided hereunder shall be performed with the same
general degree of care, at the same general level and at the same general degree
of accuracy and responsiveness, as when performed within the RemainCo
organization (including, for this purpose, SpinCo and the SpinCo Group) prior to
the date of this Agreement. It is understood and agreed that RemainCo and the
members of the RemainCo Group are not professional providers of the types of
services included in the Services and that RemainCo personnel performing
Services have other responsibilities and will not be dedicated full-time to
performing Services hereunder.

(b) In the event RemainCo or any member of the RemainCo Group fails to provide,
or cause to be provided, the Services in accordance with the standard of service
set forth in Section 2.5(a), the sole and exclusive remedy of SpinCo shall be,
at SpinCo’s sole discretion, within 90 days from the date that RemainCo or such
member of the RemainCo Group first fails to provide such Service, to not pay for
such Service; provided that in the event RemainCo defaults in the manner
described in clause (ii) of Section 7.1, SpinCo shall have the further rights
set forth in Article VII.

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.5, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED (INCLUDING THE WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION), ARE MADE BY REMAINCO OR ANY
MEMBER OF THE REMAINCO GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT
AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS
OR WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. SPINCO (ON ITS OWN BEHALF AND ON
BEHALF OF EACH OTHER MEMBER OF THE SPINCO GROUP) HEREBY EXPRESSLY WAIVES ANY
RIGHT SPINCO OR ANY MEMBER OF THE SPINCO GROUP MAY OTHERWISE HAVE FOR ANY
LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER

 

- 4 -



--------------------------------------------------------------------------------

REMEDY AVAILABLE IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY
NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR
BREACH BY REMAINCO OR ANY MEMBER OF THE REMAINCO GROUP UNDER OR RELATING TO THIS
AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE,
JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF REMAINCO OR ANY MEMBER OF THE
REMAINCO GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER DAMAGES ARE
ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS OR OTHER
STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL NOT
EXTEND TO COVER, AND REMAINCO SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED BY
THE WILLFUL MISCONDUCT OF REMAINCO OR ANY MEMBER OF THE REMAINCO GROUP.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL
THE REMAINCO GROUP BE LIABLE TO THE SPINCO GROUP WITH RESPECT TO CLAIMS ARISING
OUT OF THIS AGREEMENT FOR AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE
SERVICE CHARGES PAID HEREUNDER BY THE SPINCO GROUP.

Section 2.6 Service Boundaries and Scope. Except as provided in a Schedule for a
specific Service, the Services shall be available only for purposes of
conducting the business of the SpinCo Group substantially in the manner it was
conducted immediately prior to the Distribution Date. Except as provided in a
Schedule for a specific Service, in providing, or causing to be provided, the
Services, RemainCo shall not be obligated to: (i) maintain the employment of any
specific employee or hire additional employees or third-party service providers;
(ii) purchase, lease or license any additional equipment (including computer
equipment, furniture, furnishings, fixtures, machinery, vehicles, tools and
other tangible personal property), software or other assets, rights or
properties; (iii) make modifications to its existing systems or software;
(iv) provide any member of the SpinCo Group with access to any systems or
software other than those to which it has authorized access immediately prior to
the Distribution Date; or (v) pay any costs related to the transfer or
conversion of data of any member of the SpinCo Group. SpinCo acknowledges (on
its own behalf and on behalf of the other members of the SpinCo Group) that the
employees of RemainCo or any other members of the RemainCo Group who may be
assisting in the provision of Services hereunder are at-will employees and, as
such, may terminate or be terminated from employment with RemainCo or any of the
other members of the RemainCo Group providing Services hereunder at any time for
any reason. In no event shall RemainCo or any of its Affiliates or any of their
respective employees or agents be required to perform any Services or take any
other actions hereunder that conflict with any applicable Law. For the avoidance
of doubt and except as may hereafter be designated as Additional Services in
accordance with Section 2.3, the Services do not include any services required
for or as the result of any business acquisitions, divestitures, start-ups or
shutdowns or discontinuation of current business lines by the SpinCo Group. To
the extent SpinCo desires RemainCo to provide any services in connection with
any such acquisitions, divestitures, start-ups or shutdowns or discontinuation
of current business lines, SpinCo shall follow the procedures for requesting
Additional Services pursuant to Section 2.3.

Section 2.7 Cooperation. RemainCo and SpinCo shall cooperate with one another
and provide such further assistance as the other party may reasonably request in
connection with (a) the provision of Services hereunder or (b) the compliance
with any Laws imposed on either SpinCo or RemainCo.

 

- 5 -



--------------------------------------------------------------------------------

Section 2.8 Transitional Nature of Services; Changes. Subject to Sections 2.3
and 2.5, the parties acknowledge the transitional nature of the Services and
that RemainCo may make changes from time to time in the manner of performing the
Services.

Section 2.9 Access. During the term of this Agreement and for so long as any
Services are being provided to SpinCo by RemainCo, SpinCo will provide RemainCo
and its authorized representatives reasonable access, during regular business
hours upon reasonable notice, to SpinCo and its employees, representatives,
facilities and books and records as RemainCo and its representatives may
reasonably require in order to perform such Services.

ARTICLE III

SERVICE CHARGES

Section 3.1 Compensation. Subject to the specific terms of this Agreement, the
compensation to be received by RemainCo for each Service provided hereunder will
be the fees set forth on the Schedule relating to the particular Service,
subject to any escalation provided for on such Schedule. In consideration for
the provision of a Service, each member of the SpinCo Group receiving such
Service shall pay to RemainCo or, at the election of RemainCo, the member of the
RemainCo Group providing such Service, the applicable fee for such Service as
set forth on the attached Schedules.

ARTICLE IV

PAYMENT

Section 4.1 Payment. Except as otherwise provided in a Schedule for a specific
Service, charges for Services shall be invoiced monthly in arrears based on the
Services provided by RemainCo or, at its option, the member of the RemainCo
Group providing the Service. Except as otherwise provided in a Schedule for a
specific Service, SpinCo shall make the corresponding payment no later than 60
days after receipt of the invoice. Unless otherwise provided in this Agreement,
SpinCo shall remit funds in payment of invoices provided hereunder either by
wire transfer or ACH (Automated Clearing House) in accordance with the payment
instructions set forth in Schedule 4.1. Each invoice shall be directed to the
SpinCo Service Coordinator or such other person designated in writing from time
to time by such Service Coordinator. The invoice shall set forth in reasonable
detail the Services rendered and the invoice amount for the Services rendered
for the period covered by such invoice. Interest will accrue on any unpaid
amounts at ten percent (10%) per annum (compounded monthly) or, if less, the
maximum non-usurious rate of interest permitted by applicable law, until such
amounts, together with all accrued and unpaid interest thereon, are paid in
full. All timely payments under this Agreement shall be made without early
payment discount. Any preexisting obligation to make payment for Services
provided hereunder shall survive the termination of this Agreement. If RemainCo
incurs any reasonable out-of-pocket expenses (including any incremental license
fees incurred by RemainCo in connection with performance of the Services and any
travel

 

- 6 -



--------------------------------------------------------------------------------

expenses incurred at the request or with the consent of SpinCo) or remits funds
to a third-party on behalf of SpinCo, in either case in connection with the
rendering of Services, then RemainCo shall include such amount on its monthly
invoice to SpinCo, with reasonable supporting documentation, and SpinCo shall
reimburse that amount to RemainCo pursuant to this Section 4.1 as part of its
next monthly payment.

Section 4.2 Payment Disputes. SpinCo may object to any amounts for any Service
at any time before, at the time of, or after payment is made, provided such
objection is made in writing to RemainCo within 90 days following the date of
the disputed invoice. SpinCo shall timely pay the disputed items in full while
resolution of the dispute is pending; provided, however, that RemainCo shall pay
interest at a rate of five percent (5%) per annum (compounded monthly) on any
amounts it is required to return to SpinCo upon resolution of the dispute.
Payment of any amount shall not constitute approval thereof. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute. Any
dispute that is not resolved by the Service Coordinators within 45 days shall be
resolved in accordance with the dispute resolution and arbitration procedures
set forth in Article V of the Master Separation Agreement. Neither party (or any
member of its respective Group) shall have a right of set-off against the other
party (or any member of its respective Group) for billed amounts hereunder. Upon
written request, RemainCo will provide to SpinCo reasonable detail and support
documentation to permit SpinCo to verify the accuracy of an invoice.

Section 4.3 Review of Charges; Error Correction. RemainCo shall maintain
accurate books and records (including invoices of third parties) related to the
Services sufficient to calculate, and allow SpinCo to verify, the amounts owed
under this Agreement. From time to time until 120 days following the termination
of this Agreement, SpinCo shall have the right to review, and RemainCo shall
provide access to, such books and records to verify the accuracy of such
amounts, provided that such reviews shall not occur more frequently than once
per calendar quarter. Each such review shall be conducted during normal business
hours and in a manner that does not unreasonably interfere with the operations
of RemainCo. If, as a result of any such review, SpinCo determines that it
overpaid any amount to RemainCo, then SpinCo may raise an objection pursuant to
the provisions of Section 4.2. SpinCo shall bear the cost and expense of any
such review. RemainCo shall make adjustments to charges as required to reflect
the discovery of errors or omissions in charges.

Section 4.4 Taxes. All transfer taxes, excises, fees or other charges (including
value added, sales, use or receipts taxes, but not including a tax on or
measured by the income, net or gross revenues, business activity or capital of a
member of the RemainCo Group), or any increase therein, now or hereafter imposed
directly or indirectly by law upon any fees paid hereunder for Services, which a
member of the RemainCo Group is required to pay or incur in connection with the
provision of Services hereunder (“Tax”), shall be passed on to SpinCo as an
explicit surcharge and shall be paid by SpinCo in addition to any Service fee
payment, whether included in the applicable Service fee payment, or added
retroactively. If SpinCo submits to RemainCo a timely and valid resale or other
exemption certificate acceptable to RemainCo and sufficient to support the
exemption from Tax, then such Tax will not be added to the Service fee payable
pursuant to Article III; provided, however, that if a member of the RemainCo
Group is ever required to pay such Tax, SpinCo will promptly reimburse RemainCo
for such Tax, including any interest, penalties and attorney’s fees related
thereto. The parties will cooperate to minimize the imposition of any Taxes.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.5 Records. RemainCo shall maintain true and correct records of all
receipts, invoices, reports and such other documents relating to the Services
hereunder in accordance with its standard accounting practices and procedures,
consistently applied. RemainCo shall retain such accounting records and make
them available to SpinCo’s authorized representatives and auditors for a period
of not less than one year from the close of each fiscal year of RemainCo;
provided, however, that RemainCo may, at its option, transfer such accounting
records to SpinCo upon termination of this Agreement.

ARTICLE V

TERM

Section 5.1 Term. Subject to Articles VI and VII, the RemainCo Group shall
provide the specific Services to the SpinCo Group pursuant to this Agreement for
the time period set forth on the Schedule relating to the specific Service. In
accordance with the Master Separation Agreement and Article VI of this
Agreement, except as otherwise provided in a Schedule for a specific Service,
SpinCo shall undertake to provide to itself and members of the SpinCo Group, and
to terminate as soon as reasonably practicable, the Services provided to the
SpinCo Group hereunder. Except as otherwise provided in a Schedule for a
specific Service or group of related Services, all Services provided for
hereunder shall terminate on December 31, 2016. Except as otherwise expressly
agreed or unless sooner terminated, this Agreement shall commence upon the
Distribution Date and shall continue in full force and effect between the
parties for so long as any Service set forth in any Schedule hereto is being
provided to SpinCo or members of the SpinCo Group and this Agreement shall
terminate upon the cessation of all Services provided hereunder; provided that
Articles I, IV, VIII, IX and XI and Sections 2.5(c) and 2.7 will survive the
termination of this Agreement and any such termination shall not affect any
obligation for the payment of Services rendered prior to termination.

ARTICLE VI

DISCONTINUATION OF SERVICES

Section 6.1 Discontinuation of Services. Unless otherwise provided in the
relevant Schedule for a particular Service, at any time after the Distribution
Date, SpinCo may, without cause and in accordance with the terms and conditions
hereunder and the Master Separation Agreement, request the discontinuation of
one or more specific Services by giving RemainCo at least 30 days’ prior written
notice; provided, however, that any such discontinuation will not affect the
amounts payable to RemainCo hereunder unless (and then only to the extent that)
the charges for the discontinued Services have been separately identified in the
applicable Schedule. SpinCo shall be liable to RemainCo for all costs and
expenses RemainCo or any member of the RemainCo Group remains obligated to pay
in connection with any discontinued Service or Services, except in the case of a
Service terminated by SpinCo pursuant to clause (ii) of the first sentence of
Section 7.1 hereof. The parties shall cooperate as reasonably required to
effectuate an orderly and systematic transfer to the SpinCo Group of all of the
duties and obligations previously performed by RemainCo or a member of the
RemainCo Group under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 6.2 Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as otherwise
provided in a Schedule for a specific Service and except as to obligations
accrued prior to the date of discontinuation or termination; provided, however,
that Articles I, IV, VIII, IX and XI and Section 2.5(c) of this Agreement shall
survive such discontinuation or termination. Each party and the applicable
member(s) of its respective Group shall, within 60 days after discontinuation or
termination of a Service, deliver to the other party and the applicable
member(s) of its respective Group originals of all books, records, contracts,
receipts for deposits and all other papers or documents in its possession which
pertain exclusively to the business of the other party and relate to such
Service; provided that a party may retain copies of material provided to the
other party pursuant to this Section 6.2 as it deems necessary or appropriate in
connection with its financial reporting obligations or internal control
practices and policies.

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. In the event (i) of a failure of SpinCo to
pay for Services in accordance with Section 4.1, or (ii) any party shall
default, in any material respect, in the due performance or observance by it of
any of the other terms, covenants or agreements contained in this Agreement,
then (1) if the non-defaulting party is RemainCo, RemainCo shall have the right,
at its sole discretion, to immediately terminate the Service with respect to
which the default occurred, and (2) if the non-defaulting party is SpinCo,
SpinCo shall have the right, at its sole discretion, to immediately terminate
the Service with respect to which the default occurred, in either case if the
defaulting party has failed to cure the default within 30 days of receipt of the
written notice of such default. SpinCo’s right to terminate the Service with
respect to which the default occurred pursuant to this Article VII and the
rights set forth in Section 2.5 shall constitute SpinCo’s sole and exclusive
rights and remedies for a breach by RemainCo hereunder (including any breach
caused by an Affiliate of RemainCo or other third party providing a Service
hereunder).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

Section 8.1 Waiver of Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF
LOST PROFITS OR REVENUES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL

 

- 9 -



--------------------------------------------------------------------------------

NOT LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD
PARTIES AS SET FORTH IN THIS AGREEMENT, THE MASTER SEPARATION AGREEMENT OR ANY
ANCILLARY AGREEMENT.

Section 8.2 Services Received. SpinCo hereby acknowledges and agrees that:

(a) the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.5, Article VII and the other provisions hereof,
including the limitation of remedies available to SpinCo that restricts
available remedies resulting from a Service not provided in accordance with the
terms hereof to non-payment and, in certain limited circumstances, the right to
terminate such Service;

(b) the Services are being provided solely to facilitate the transition of
SpinCo to a separate company as a result of the Distribution, and RemainCo and
its Affiliates do not provide any such Services to non-Affiliates;

(c) it is not the intent of RemainCo and the other members of the RemainCo Group
to render, nor of SpinCo and the other members of the SpinCo Group to receive
from RemainCo and the other members of the RemainCo Group, professional advice
or opinions, whether with regard to tax, legal, treasury, finance, employment or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; SpinCo shall not rely on, or
construe, any Service rendered by or on behalf of RemainCo as such professional
advice or opinions or technical advice; and SpinCo shall seek all third-party
professional advice and opinions or technical advice as it may desire or need,
and in any event SpinCo shall be responsible for and assume all risks associated
with the Services, except to the limited extent set forth in Section 2.5 and
Article VII;

(d) with respect to any software or documentation within the Services, SpinCo
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software; and

(e) a material inducement to RemainCo’s agreement to provide the Services is the
limitation of liability and the release provided by SpinCo in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, SPINCO SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE, DEFEND,
INDEMNIFY AND HOLD REMAINCO, ANY MEMBER OF THE REMAINCO GROUP AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (ALL AS INDEMNIFIED
PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING
OUT OF OR RELATED TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED
BY THE NEGLIGENCE OR GROSS NEGLIGENCE OF REMAINCO, ANY MEMBER OF THE REMAINCO
GROUP OR ANY THIRD PARTY SERVICE PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE
WILLFUL MISCONDUCT OF REMAINCO OR ANY MEMBER OF THE REMAINCO GROUP.

 

- 10 -



--------------------------------------------------------------------------------

Section 8.3 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE OR
GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. SpinCo and RemainCo each acknowledge and agree that
the terms of Section 6.9 of the Master Separation Agreement shall apply to
information, documents, plans and other data made available or disclosed by one
party to the other in connection with this Agreement. SpinCo and RemainCo each
acknowledge and agree that any third party Information (to the extent such
Information does not constitute RemainCo Books and Records) provided by any
member of the SpinCo Group to any member of the RemainCo Group after the
Distribution Date in connection with the provision of the Services by any member
of the RemainCo Group, or generated, maintained or held in connection with the
provision of the Services by any member of the RemainCo Group after the
Distribution Date, in each case that primarily relates to the SpinCo Business,
the SpinCo Assets, or the SpinCo Liabilities, shall not be considered Privileged
Information of RemainCo or Confidential Information of RemainCo.

Section 9.2 System Security.

(a) If any party hereto is given access to the other party’s computer systems or
software (collectively, the “Systems”) in connection with the Services, the
party given access (the “Availed Party”) shall comply with all of the other
party’s system security policies, procedures and requirements that have been
provided to the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other party. The Availed Party shall access
and use only those Systems of the other party for which it has been granted the
right to access and use.

(b) Each party hereto shall use commercially reasonable efforts to ensure that
only those of its personnel who are specifically authorized to have access to
the Systems of the other party gain such access, and use commercially reasonable
efforts to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel of the
restrictions set forth in this Agreement and of the Security Regulations.

(c) If, at any time, the Availed Party determines that any of its personnel has
sought to circumvent, or has circumvented, the Security Regulations, that any
unauthorized Availed Party personnel has accessed the Systems, or that any of
its personnel has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data,

 

- 11 -



--------------------------------------------------------------------------------

information or software of the other party hereto, the Availed Party shall
promptly terminate any such person’s access to the Systems and immediately
notify the other party hereto. In addition, such other party hereto shall have
the right to deny personnel of the Availed Party access to its Systems upon
notice to the Availed Party in the event that the other party hereto reasonably
believes that such personnel have engaged in any of the activities set forth
above in this Section 9.2(c) or otherwise pose a security concern. The Availed
Party shall use commercially reasonable efforts to cooperate with the other
party hereto in investigating any apparent unauthorized access to such other
party’s Systems.

ARTICLE X

FORCE MAJEURE

Section 10.1 Performance Excused. Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance (and not involving
any willful misconduct of such party), including acts of God, pandemics, floods,
fire, earthquakes, labor or trade disturbances, strikes, war, acts of terrorism,
civil commotion, electrical shortages or blackouts, breakdown or injury to
computing facilities, compliance in good faith with any Law (whether or not it
later proves to be invalid), unavailability of materials or bad weather (a
“Force Majeure Event”). SpinCo shall not be obligated to pay any amount for
Services that it does not receive as a result of a Force Majeure Event (and the
parties hereto shall negotiate reasonably to determine the amount applicable to
such Services not received). In addition to the reduction of any amounts owed by
SpinCo hereunder, during the occurrence of a Force Majeure Event, to the extent
the provision of any Service has been disrupted or reduced, during such
disruption or reduction, (a) SpinCo may replace any such affected Service by
providing any such Service for itself or engaging one or more third parties to
provide such Service at the expense of SpinCo and (b) RemainCo shall cooperate
with, provide such information to and take such other actions as may be
reasonably required to assist such third parties to provide such substitute
Service.

Section 10.2 Notice. The party claiming suspension due to a Force Majeure Event
will give prompt notice to the other of the occurrence of the Force Majeure
Event giving rise to the suspension and of its nature and anticipated duration.

Section 10.3 Cooperation. Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Schedules and the Master Separation Agreement),
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior written and
oral and all contemporaneous oral agreements and understandings with respect to
the subject matter hereof. To the extent any provision of this Agreement
conflicts with the provisions of the Master Separation Agreement, the provisions
of this Agreement shall be deemed to control with respect to the subject matter
hereof.

 

- 12 -



--------------------------------------------------------------------------------

Section 11.2 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns; and nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. This Agreement may not be assigned by either party
hereto, except with the prior written consent of the other party hereto.

Section 11.3 Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of both of the
parties hereto. No failure or delay on the part of either party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement contained herein, nor shall any single or partial exercise
of any such right preclude other or further exercise thereof or of any other
right.

Section 11.4 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a party hereto as it shall have specified by like notice.

Section 11.5 Counterparts. This Agreement and the other documents referred to
herein, may be executed in multiple counterparts, each of which when executed
shall be deemed to be an original but all of which together shall constitute one
and the same agreement.

Section 11.6 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

- 13 -



--------------------------------------------------------------------------------

Section 11.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 11.8 Performance. Each party hereto shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such party.

Section 11.9 Relationship of Parties. This Agreement does not create a fiduciary
relationship, partnership, joint venture or relationship of trust or agency
between the parties. The parties hereto agree that RemainCo (and any other
member of the RemainCo Group which performs Services hereunder) is an
independent contractor in the performance of Services for the SpinCo Group under
this Agreement.

Section 11.10 Regulations. All employees of RemainCo and the members of the
RemainCo Group shall, when on the property of SpinCo, conform to the rules and
regulations of SpinCo concerning safety, health and security which are made
known to such employees in advance in writing.

Section 11.11 Construction. This Agreement shall be construed as if jointly
drafted by the parties hereto and no rule of construction or strict
interpretation shall be applied against either party. In this Agreement, unless
the context clearly indicates otherwise, words used in the singular include the
plural and words used in the plural include the singular; and if a word or
phrase is defined in this Agreement, its other grammatical forms, as used in
this Agreement, shall have a corresponding meaning. Whenever the context
requires, the gender of all words used in this Agreement includes the masculine,
feminine and the neuter. Unless the context otherwise requires, the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” and the word “or” shall have the inclusive meaning
represented by the phrase “and/or.” The words “shall” and “will” are used
interchangeably in this Agreement and have the same meaning. Relative to the
determination of any period of time hereunder, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. Any reference
herein to any Article, Section or Schedule means such Article or Section of, or
such Schedule to, this Agreement, as the case may be, and references in any
Section or definition to any clause means such clause of such Section or
definition. As used in this Agreement, the words “this Agreement,” “herein,”
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision of this Agreement. The titles to Articles and headings of
Sections contained in this Agreement, in any Schedule and in the table of
contents to this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement.

Section 11.12 Effect if Separation does not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of or following the Distribution Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows.]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ James D. Canafax

  Name:   James D. Canafax   Title:   Senior Vice President and General Counsel
BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ E. James Ferland

  Name:   E. James Ferland   Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

SUPPLEMENT NO. 1 TO

TRANSITION SERVICES AGREEMENT

The Babcock & Wilcox Company

(as service provider)

 

  •   THIS SUPPLEMENT NO. 1 to the TSA (as defined below) dated as of June 29,
2015 (this “Supplement”) is by and between The Babcock & Wilcox Company (to be
renamed BWX Technologies, Inc.), a Delaware corporation (“RemainCo”), and
Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”, and
together with RemainCo, the “Parties”).

PRELIMINARY STATEMENT

 

  •   WHEREAS, the Parties are parties to a Transition Services Agreement
between Babcock & Wilcox Enterprises, Inc. (as service receiver) and The
Babcock & Wilcox Company (as service provider), dated as of June 8, 2015 (the
“TSA”); capitalized terms used but not defined in this Supplement shall have the
respective meanings given such terms in the TSA; and

 

  •   WHEREAS, pursuant to Section 2.3 of the TSA, the Parties desire to
supplement the Schedules to the TSA to add the Additional Services as specified
below;

 

  •   NOW, THEREFORE, in consideration of the premises and the mutual agreements
this Supplement contains and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, SpinCo and RemainCo hereby
agree as follows:

 

  •   Section 1. Supplement. The TSA is hereby amended to add the following
Additional Services as new Schedule J:

Schedule J

Benefits Accounting Services

Description of Services to be Provided:

Services to be provided as part of Benefits Accounting Transition Services:

Benefits Accounting- Related Benefits and Accounting Services

 

  •   Provide general advice regarding Benefits Accounting (BA) matters

 

  •   Provide assistance, information, and respond to inquiries regarding the BA
program, including:

 

  •   Stock Based Compensation; Capital Accounting associated with transactions
impacting equity accounts; share repurchase; restricted stock awards; guidance
on any new grant agreements from Executive Compensation; assistance with Schwab
informational requirements

 

  •   Ohio Worker’s Compensation Accounting

 

  •   Non-Captive Ohio Worker’s Compensation Accounting

 

-2



--------------------------------------------------------------------------------

  •   Health Care Accounting

 

  •   Pension Accounting including:

 

  •   New SERP

 

  •   Restoration Plan

 

  •   Rabbi Trust

 

  •   HSA Funding requirements and accounting

 

  •   HRA - Health Reimbursement Accounting

 

  •   Thrift (401K) Funding - Vanguard - requirements and accounting

 

  •   Provide Benefits Accounting support at 25 hours per month with any excess
time billed at an hourly rate of $46/hr. for Mary Earle.

Service Fee:

 

Amount:    $1,155 per month plus excess time billed at a rate of $46 per hour
for Mary Earle Currency:    US Dollars (USD)

Termination Date:

Services provided for up to four (4) months from the Distribution Date.

 

  •   Section 2. Effect on Agreement. When this Supplement becomes effective
pursuant to the provisions of Section 3 hereof, (i) all references to “this
Agreement” in the TSA shall be deemed to refer to the TSA as amended by this
Supplement, and (ii) all references to the TSA in the Master Separation
Agreement or any of the Ancillary Agreements shall be deemed to refer to the TSA
as amended by this Supplement, in each case unless the context otherwise
requires. Except as modified or amended hereby, all provisions of the TSA remain
in full force and effect.

 

  •   Section 3. Execution in Counterparts; Effectiveness. This Supplement may
be executed in two or more counterparts, each of which will be deemed an
original but all of which together shall be considered one and the same
amendment and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Parties, it being understood that each
of the Parties need not sign the same counterpart.

 

  •   Section 4. Governing Law. To the extent not preempted by applicable
federal law, this Supplement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to any conflicts of law provisions thereof that would result in the application
of the laws of any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
date first above written.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ David S. Black

  Name:   David S. Black   Title:   Vice President and Chief Accounting Officer
BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ J. André Hall

  Name:   J. André Hall   Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

-4



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.